       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 1 of 15



1    Russell S. Thompson, IV (029098)
2    Thompson Consumer Law Group, PLLC
     5235 E. Southern Ave., D106-618
3    Mesa, AZ 85206
4
     Telephone: (602) 388-8898
     Facsimile: (866) 317-2674
5    rthompson@ThompsonConsumerLaw.com
6
     Attorneys for Plaintiff

7                              UNITED STATES DISTRICT COURT
8
                                FOR THE DISTRICT OF ARIZONA

9    Adelita Gonzales, on behalf of herself and) Case No.
     all others similarly situated,            )
10
                                               ) CLASS ACTION COMPLAINT AND
11   Plaintiff,                                ) TRIAL BY JURY DEMAND
                                               )
12
             vs.                               )
13                                             )
     Thunderbird Collection Specialists, Inc., )
14
                                               )
15   Defendant.                                )
16
                                       NATURE OF ACTION
17

18          1.     Plaintiff Adelita Gonzales (“Plaintiff”) brings this putative class action
19
     against Defendant Thunderbird Collection Specialists, Inc. (“Defendant”) pursuant to the
20
     Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., individually
21

22   and on behalf of all others similarly situated.
23
                          JURISDICTION, VENUE, AND STANDING
24
            2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.
25

26   § 1331.

27

28




                                          Class Action Complaint - 1
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 2 of 15



1           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
2
     the acts and transactions giving rise to Plaintiff’s action occurred in this district, where
3

4
     Plaintiff resides in this district, and where Defendant transacts business in this district.

5           4.     Plaintiff has Article III standing to bring this action. This action seeks to
6
     redress conduct by Defendant that caused Plaintiff to suffer intangible harms which
7

8
     Congress made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins,

9    136 S. Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is
10
     “well positioned to identify intangible harms that meet minimum Article III
11
     requirements,” and thus “may ‘elevat[e] to the status of legally cognizable injuries
12

13   concrete, de facto injuries that were previously inadequate in law.’” (quoting Lujan v.
14
     Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan Servicing, LLC, No.
15
     15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections
16

17   of the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for redressing
18
     these injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).
19
                      THE FAIR DEBT COLLECTION PRACTICES ACT
20

21          5.     Congress enacted the FDCPA in order to eliminate “abusive debt collection
22   practices by debt collectors [and] to insure that those debt collectors who refrain from
23
     using abusive debt collection practices are not competitively disadvantaged.” Clark v.
24

25   Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1179-80 (9th Cir. 2006) (citing

26   15 U.S.C. § 1692(e)).
27

28




                                          Class Action Complaint - 2
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 3 of 15



1           6.     To protect consumers and ensure compliance by debt collectors, “the
2
     FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger,
3

4
     LLC, 637 F.3d 939, 948 (9th Cir. 2011).

5           7.     Strict liability enhances “the remedial nature of the statute,” and courts are
6
     “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.
7

8
            8.     In addition, by making available to prevailing consumers both statutory

9    damages and attorneys’ fees, Congress “clearly intended that private enforcement actions
10
     would be the primary enforcement tool of the Act.” Baker v. G.C. Servs. Corp., 677 F.2d
11
     775, 780-81 (9th Cir. 1982).
12

13          9.     Violations of the FDCPA are assessed under the least sophisticated
14
     consumer standard which is “‘designed to protect consumers of below average
15
     sophistication or intelligence,’ or those who are ‘uninformed or naïve,’ particularly when
16

17   those individuals are targeted by debt collectors.” Gonzales v. Arrow Fin. Servs., LLC,
18
     660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v. Landberg, 215 F.3d 871, 874-75
19
     (8th Cir. 2000)).
20

21          10.    “[T]he FDCPA does not ask the subjective question of whether an
22   individual plaintiff was actually misled by a communication. Rather, it asks the objective
23
     question of whether the hypothetical least sophisticated debtor would likely have been
24

25   misled.” Afewerki v. Anaya Law Grp., 868 F.3d 771, 775 (9th Cir. 2017).

26          11.    “[B]ecause the FDCPA is a remedial statute aimed at curbing what
27
     Congress considered to be an industry-wide pattern of and propensity towards abusing
28
     debtors, it is logical for debt collectors—repeat players likely to be acquainted with the


                                         Class Action Complaint - 3
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 4 of 15



1    legal standards governing their industry—to bear the brunt of the risk.” Clark, 460 F.3d at
2
     1171-72; see also FTC v. Colgate–Palmolive Co., 380 U.S. 374, 393 (1965) (“[I]t does
3

4
     not seem unfair to require that one who deliberately goes perilously close to an area of

5    proscribed conduct shall take the risk that he may cross the line.”) (internal quotations
6
     omitted).
7

8
                                              PARTIES

9           12.    Plaintiff is a natural person who at all relevant times resided in the State of
10
     Arizona, County of Coconino, and City of Flagstaff.
11
            13.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
12

13          14.    Defendant is an entity who at all relevant times was engaged, by use of the
14
     mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as
15
     defined by 15 U.S.C. § 1692a(5).
16

17          15.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
18
                                   FACTUAL ALLEGATIONS
19
            16.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to be
20

21   owed or due a creditor other than Defendant.
22          17.    Plaintiff’s alleged obligation arises from a transaction in which the money,
23
     property, insurance, or services that are the subject of the transaction were incurred
24

25   primarily for personal, family, or household purposes—namely, personal medical

26   services (the “Debt”).
27
            18.    Defendant uses instrumentalities of interstate commerce or the mails in a
28
     business the principal purpose of which is the collection of any debts.


                                         Class Action Complaint - 4
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 5 of 15



1           19.     Defendant regularly collects or attempts to collect, directly or indirectly,
2
     debts owed or due, or asserted to be owed or due, another.
3

4
            20.     In connection with the collection of the Debt, Defendant sent Plaintiff

5    written communication dated May 13, 2019.
6
            21.     A true and correct copy of the May 13, 2019 letter is attached hereto as
7

8
     “Exhibit A.”

9           22.     Defendant’s May 13, 2019 letter was Defendant’s initial communication
10
     with Plaintiff with respect to the Debt.
11
            23.     Plaintiff received Defendant’s May 13, 2019 letter after May 13, 2019.
12

13          24.     Section 1692g(a)(3) requires Defendant to provide, in its initial written
14
     communication with the consumer, “a statement that unless the consumer, within thirty
15
     days after receipt of the notice, disputes the validity of the debt, or any portion thereof,
16

17   the debt will be assumed to be valid by the debt collector.” 15 U.S.C. § 1692g(a)(3)
18
     (emphasis added).
19
            25.     Section 1692g(a)(4) requires Defendant to provide “a statement that if the
20

21   consumer notifies the debt collector in writing within the thirty-day period that the debt,
22   or any portion thereof, is disputed, the debt collector will obtain verification of the debt
23
     or a copy of a judgment against the consumer and a copy of such verification or judgment
24

25   will be mailed to the consumer by the debt collector.”            15 U.S.C. § 1692g(a)(4)

26   (emphases added.).
27
            26.     Section 1962(g)(a)(5) further requires Defendant to provide “a statement
28
     that, upon the consumer’s written request within the thirty-day period, the debt collector


                                          Class Action Complaint - 5
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 6 of 15



1    will provide the consumer with the name and address of the original creditor, if different
2
     from the current creditor.” 15 U.S.C. § 1692g(a)(5) (emphasis added).
3

4
            27.    Defendant’s May 13, 2019 letter states, “You now have the opportunity to

5    pay this account in full or we will report the debt to one or more of the three national
6
     credit bureaus after the 30th day from the date of this letter.” Exhibit A (emphasis
7

8
     added).

9           28.    Defendant, therefore, threatened to take action against Plaintiff if she did
10
     not pay the Debt within the thirty-day dispute period, since that period only begins upon
11
     the consumer’s receipt of the notice, while the May 13, 2019 letter states that Plaintiff
12

13   must take action within thirty days of the date of the letter.
14
            29.    Defendant’s March 13, 2019 letter further states, “If you notify this office
15
     in writing within 30 days from receiving this notice, that you dispute the validity of this
16

17   debt, we will provide verification by mail, if requested, we will provide you with the
18
     original creditor if different from the current creditor.” Id.
19
            30.    Defendant, therefore, failed to inform Plaintiff that she had the right to
20

21   submit a written dispute within the thirty-day period of any portion of the Debt.
22          31.    The foregoing omission could cause the least sophisticated consumer to
23
     believe she only had the right to dispute the validity of the entire Debt.
24

25          32.    Defendant further failed to inform Plaintiff that, upon receipt of her written

26   dispute within the thirty-day period, Defendant would be required to obtain verification
27
     of the Debt and mail a copy of such verification to her.
28




                                          Class Action Complaint - 6
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 7 of 15



1           33.    The foregoing omission could cause the least sophisticated consumer to
2
     believe that Defendant would merely send verification already in its possession, thus
3

4
     making a written dispute of the Debt (or any portion thereof) futile.

5           34.    Defendant’s March 13, 2019 letter’s statement that “we will provide
6
     verification by mail, if requested,” implies that Plaintiff must request that Defendant mail
7

8
     a verification of the Debt in order to receive such verification by mail, when all she is

9    required to do is dispute the validity of the Debt (or any portion thereof).
10
            35.    Defendant’s March 13, 2019 letter is entirely unclear with respect to how
11
     Plaintiff may exercise her right to obtain information about the original creditor.
12

13          36.    Furthermore, Defendant’s March 13, 2019 letter does not explain that
14
     Defendant would provide Plaintiff with the name and address of the original creditor, if
15
     different from the current creditor.
16

17          37.    Upon information and belief, Defendant did not send Plaintiff another letter
18
     that complies with the requirements of 15 U.S.C. § 1692g within five days after it sent
19
     the March 13, 2019 letter.
20

21                                    CLASS ALLEGATIONS
22          38.    Plaintiff repeats and re-alleges all factual allegations above.
23
            39.    Defendant’s May 13, 2019 letter is based on a form or template used to
24

25   send collection letters (the “Template”).

26          40.    Defendant has used the Template to send collection letters to over 40
27
     individuals within the year prior to the filing of the original complaint in this matter.
28




                                            Class Action Complaint - 7
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 8 of 15



1           41.    Plaintiff brings this action on behalf of herself and all others similarly
2
     situated. Specifically, Plaintiff seeks to represent the following class of individuals:
3

4

5           All individuals in the United States to whom Defendant, within the one
6
            year prior to the filing of the original complaint in this action, mailed a
            letter based on the Template and where such letter was Defendant’s initial
7           written communication with the individual.
8
            42.    The proposed class specifically excludes the United States of America,
9
     counsel for the parties, the presiding United States District Court Judge, the Judges of the
10

11   United States Court of Appeals for the Ninth Circuit, the Justices of the United States
12
     Supreme Court, all officers and agents of Defendant, and all persons related to within the
13
     third degree of consanguinity or affection to any of the foregoing persons.
14

15          43.    The class is averred to be so numerous that joinder of members is
16
     impracticable.
17
            44.    The exact number of class members is unknown to Plaintiff at this time and
18

19   can be ascertained only through appropriate discovery.
20
            45.    The class is ascertainable in that the names and addresses of all class
21
     members can be identified in business records maintained by Defendant.
22

23          46.    There exists a well-defined community of interest in the questions of law

24   and fact involved that affect the parties to be represented. These common questions of
25
     law and fact predominate over questions that may affect individual class members. Such
26

27
     issues include, but are not limited to: (a) the existence of Defendant’s identical conduct

28




                                          Class Action Complaint - 8
       Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 9 of 15



1    particular to the matters at issue; (b) Defendant’s violations of the FDCPA; (c) the
2
     availability of statutory penalties; and (d) attorneys’ fees and costs.
3

4
            47.    Plaintiff’s claims are typical of those of the class she seeks to represent.

5           48.    The claims of Plaintiff and of the class originate from the same conduct,
6
     practice, and procedure on the part of Defendant. Thus, if brought and prosecuted
7

8
     individually, the claims of the members of the class would require proof of the same

9    material and substantive facts.
10
            49.    Plaintiff possesses the same interests and has suffered the same injuries as
11
     each class member. Plaintiff asserts identical claims and seeks identical relief on behalf
12

13   of the unnamed class members.
14
            50.    Plaintiff will fairly and adequately protect the interests of the class and has
15
     no interests adverse to or which directly and irrevocably conflict with the interests of
16

17   other members of the class.
18
            51.    Plaintiff is willing and prepared to serve this Court and the proposed class.
19
            52.    The interests of Plaintiff are co-extensive with and not antagonistic to those
20

21   of the absent class members.
22          53.    Plaintiff has retained the services of counsel who are experienced in
23
     consumer protection claims, as well as complex class action litigation, will adequately
24

25   prosecute this action, and will assert, protect and otherwise represent Plaintiff and all

26   absent class members.
27

28




                                          Class Action Complaint - 9
      Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 10 of 15



1           54.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the
2
     questions of law and fact that are common to members of the class predominate over any
3

4
     questions affecting only individual members.

5           55.    Moreover, a class action is superior to other methods for the fair and
6
     efficient adjudication of the controversies raised in this Complaint in that: (a) individual
7

8
     claims by the class members will be impracticable as the costs of pursuit would far

9    exceed what any one plaintiff or class member has at stake; (b) as a result, very little
10
     litigation has commenced over the controversies alleged in this Complaint and individual
11
     members are unlikely to have an interest in prosecuting and controlling separate
12

13   individual actions; and (c) the concentration of litigation of these claims in one forum
14
     will achieve efficiency and promote judicial economy.
15
                                       COUNT I
16
                            VIOLATION OF 15 U.S.C. § 1692g(a)(4)
17
            56.    Plaintiff repeats and re-alleges each factual allegation above.
18

19          57.    Under § 1692g(a)(4) of the FDCPA, a debt collector’s initial written
20
     communication must contain:
21
            [A] statement that if the consumer notifies the debt collector in writing
22          within the thirty-day period that the debt, or any portion thereof, is
23          disputed, the debt collector will obtain verification of the debt or a copy of
            a judgment against the consumer and a copy of such verification or
24          judgment will be mailed to the consumer by the debt collector.
25
     15 U.S.C. § 1692g(a)(4).
26

27
            58.    Defendant’s March 13, 2019 letter fails to comply with the requirements of

28   15 U.S.C. § 1692g(a)(4).



                                         Class Action Complaint - 10
     Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 11 of 15



1        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
2
            a) Determining that this action is a proper class action, certifying Plaintiff as a
3

4
               class representative under Rule 23 of the Federal Rules of Civil Procedure,

5              and designating this Complaint the operable complaint for class purposes;
6
            b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(4) with respect to
7

8
               Plaintiff and the class she seeks to represent;

9           c) Awarding Plaintiff, and the class she seeks to represent, actual damages,
10
               pursuant to 15 U.S.C. § 1692k(a)(1);
11
            d) Awarding Plaintiff such additional damages as the Court may allow in the
12

13             amount of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i);
14
            e) Awarding such amount as the Court may allow for all other class members,
15
               without regard to a minimum individual recovery, in the amount of
16

17             $500,000 or one percent of the net worth of Defendant, pursuant to 15
18
               U.S.C. § 1692k(a)(2)(B)(ii);
19
            f) Awarding Plaintiff, and the class she seeks to represent, reasonable
20

21             attorneys’ fees and costs incurred in this action pursuant to 15 U.S.C. §
22             1692k(a)(3);
23
            g) Awarding Plaintiff, and the class she seeks to represent pre-judgment and
24

25             post-judgment interest as permissible by law; and

26          h) Awarding such other and further relief as the Court may deem proper.
27

28




                                     Class Action Complaint - 11
      Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 12 of 15



1                                       COUNT II
2                             VIOLATION OF 15 U.S.C. § 1692g(a)(5)

3          59.      Plaintiff repeats and re-alleges each factual allegation above.
4
           60.      Under § 1692g(a)(5) of the FDCPA, a debt collector’s initial written
5

6
     communication must contain:

7          [A] statement that, upon the consumer's written request within the thirty-
8
           day period, the debt collector will provide the consumer with the name and
           address of the original creditor, if different from the current creditor.
9
     15 U.S.C. § 1692g(a)(5).
10

11         61.      Defendant’s March 13, 2019 letter fails to comply with the requirements of
12
     15 U.S.C. § 1692g(a)(5).
13
           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
14

15               a) Determining that this action is a proper class action, certifying Plaintiff as a
16
                    class representative under Rule 23 of the Federal Rules of Civil Procedure,
17
                    and designating this Complaint the operable complaint for class purposes;
18

19               b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(5) with respect to
20
                    Plaintiff and the class she seeks to represent;
21
                 c) Awarding Plaintiff, and the class she seeks to represent, actual damages,
22

23                  pursuant to 15 U.S.C. § 1692k(a)(1);

24               d) Awarding Plaintiff such additional damages as the Court may allow in the
25
                    amount of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i);
26

27
                 e) Awarding such amount as the Court may allow for all other class members,

28                  without regard to a minimum individual recovery, in the amount of



                                          Class Action Complaint - 12
      Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 13 of 15



1                   $500,000 or one percent of the net worth of Defendant, pursuant to 15
2
                    U.S.C. § 1692k(a)(2)(B)(ii);
3

4
                 f) Awarding Plaintiff, and the class she seeks to represent, reasonable

5                   attorneys’ fees and costs incurred in this action pursuant to 15 U.S.C. §
6
                    1692k(a)(3);
7

8
                 g) Awarding Plaintiff, and the class she seeks to represent pre-judgment and

9                   post-judgment interest as permissible by law; and
10
                 h) Awarding such other and further relief as the Court may deem proper.
11
                                       COUNT III
12
                              VIOLATION OF 15 U.S.C. § 1692g(b)
13
           62.      Plaintiff repeats and re-alleges each factual allegation above.
14

15         63.      To ensure debt collectors’ notices meaningfully convey consumers’ rights
16
     under § 1692g, Congress has declared that “[a]ny collection activities and communication
17
     during the 30-day period may not overshadow or be inconsistent with the disclosure of
18

19   the consumer’s right to dispute the debt or request the name and address of the original
20
     creditor.” 15 U.S.C. § 1692g(b).
21
           64.      The disclosure of the consumer’s rights under § 1692g(a) may “be
22

23   overshadowed or contradicted by accompanying messages” within the notice itself.

24   Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 148-49 (3d Cir. 2013);
25
     see also Gostony v. Diem Corp., 320 F. Supp. 2d 932, 938 (D. Ariz. 2003) (“The
26

27
     juxtaposition of two inconsistent statements’ renders the notice invalid under § 1692g.”)

28   (quotations removed).



                                          Class Action Complaint - 13
      Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 14 of 15



1           65.      “Cases in which courts have found violation of section 1692g address
2
     collection letters that demanded payment within a time period that was less than the
3

4
     statutory thirty day period to dispute the debt, that emphasized the duty to make the

5    payment, and that obscured the fact that the debtor had thirty days to dispute the debt.”
6
     Gesten v. Phelan Hallinan, PLC, 57 F. Supp. 3d 1381, 1387 (S.D. Fla. 2014) (quotations
7

8
     omitted).

9           66.      Defendant violated 15 U.S.C. § 1692g(b) by overshadowing the disclosures
10
     required pursuant to 15 U.S.C. § 1692g(a) et seq., by threatening to take action against
11
     Plaintiff if she did not pay the Debt within the thirty-day dispute period.
12

13          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
14
                  a) Determining that this action is a proper class action, certifying Plaintiff as a
15
                     class representative under Rule 23 of the Federal Rules of Civil Procedure,
16

17                   and designating this Complaint the operable complaint for class purposes;
18
                  b) Adjudging that Defendant violated 15 U.S.C. § 1692g(b) with respect to
19
                     Plaintiff and the class she seeks to represent;
20

21                c) Awarding Plaintiff, and the class she seeks to represent, actual damages,
22                   pursuant to 15 U.S.C. § 1692k(a)(1);
23
                  d) Awarding Plaintiff such additional damages as the Court may allow in the
24

25                   amount of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i);

26                e) Awarding such amount as the Court may allow for all other class members,
27
                     without regard to a minimum individual recovery, in the amount of
28




                                           Class Action Complaint - 14
      Case 3:19-cv-08302-SPL Document 1 Filed 10/15/19 Page 15 of 15



1                   $500,000 or one percent of the net worth of Defendant, pursuant to 15
2
                    U.S.C. § 1692k(a)(2)(B)(ii);
3

4
                 f) Awarding Plaintiff, and the class she seeks to represent, reasonable

5                   attorneys’ fees and costs incurred in this action pursuant to 15 U.S.C. §
6
                    1692k(a)(3);
7

8
                 g) Awarding Plaintiff, and the class she seeks to represent pre-judgment and

9                   post-judgment interest as permissible by law; and
10
                 h) Awarding such other and further relief as the Court may deem proper.
11
                                          TRIAL BY JURY
12

13         67.      Plaintiff is entitled to and hereby demands a trial by jury.
14

15
     Dated: October 15, 2019
16
                                                  Respectfully submitted,
17
                                                  s/ Russell S. Thompson, IV
18
                                                  Russell S. Thompson, IV (029098)
19                                                Thompson Consumer Law Group, PLLC
                                                  5235 E. Southern Ave., D106-618
20
                                                  Mesa, AZ 85206
21                                                Telephone: (602) 388-8898
                                                  Facsimile: (866) 317-2674
22                                                rthompson@ThompsonConsumerLaw.com
23

24                                                Attorneys for Plaintiff
25

26

27

28




                                          Class Action Complaint - 15
